internal_revenue_service number release date index number ------------------------------------------------------------ ---------- ------------------------------ -------------------------------------------- --------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number --------------------- refer reply to cc fip branch plr-126285-08 date december legend issuer borrower tribe county state a year year dear ------------------- ------------------------------------------------------------- --------------------------------------- ------------------- ----------------- --------------------- -- ------- ------- this letter is in response to the issuer’s request that the borrower will be treated as a political_subdivision of a state under sec_7871 c and d of the internal_revenue_code_of_1986 representations described below in support of its request the issuer set forth the facts and facts and representations plr-126285-08 the issuer is an electrical district established by the governing body of county pursuant to state law and is a political_subdivision of state the tribe is recognized as an indian_tribal_government in revproc_2002_64 2002_2_cb_717 which lists indian tribal governments that are to be treated similarly to states for specified purposes under the code the borrower is a political_subdivision of the tribe recognized as such by the internal_revenue_service in revproc_84_36 1984_1_cb_510 the borrower was established in year to provide utility service to the population of the tribe including electrical service on the tribe’s reservation the reservation tribal law authorizes the borrower to furnish utility generation telecommunications and information services on a nonprofit basis and at reasonable costs to all areas of the reservation where such services are determined to be feasible and economical in order to improve the health and welfare of the tribal members the borrower is governed by a board the board having a members each of which is appointed by a committee of the tribal council the borrower’s officers are selected by and responsible to the board the board after a public hearing sets the rates for the electrical service on a non-profit basis for this purpose the board understands this to mean that rates must be adequate to assure the continued financial integrity and self- sufficiency of the borrower rather than generating a financial return to the tribe the borrower has intermittently generated some net surpluses which have been used to fund necessary reserves pay for capital improvements and subsidize other utility operations such as water and sewage services by the borrower to date the borrower has not distributed any surpluses to the tribe the project is a gas-fired combustion turbine electric generating facility and related support facilities located in county state the issuer intends to issue bonds the bonds to finance a portion of the costs of the project the borrower will enter into a set of long-term agreements collectively referred to as the contract with the issuer under which the borrower will acquire an undivided ownership_interest in the project and will pay its pro-rata share of the principal and interest on the bonds for as long as they are outstanding borrower will file a form_8038 with respect to the contract the project is expected to be placed_in_service in year currently the borrower provides electric service to most of the reservation other power providers generally may serve customers located on the reservation only with permission of the borrower in areas not served by the borrower or in certain limited circumstances generally not subject_to expansion the borrower owns no generation resources and must acquire at wholesale all of the power to serve its customers the borrower provides a small amount of service to residential public entity and commercial customers immediately outside the reservation where there is no comparable electric service available plr-126285-08 approximately one third of the borrower’s electric power sales are to industrial customers with the remainder a mix of residential governmental and commercial users with some exceptions the borrower provides service to all its customers at standard rates and tariffs including year-long supply contracts with large users to the extent that the borrower expects to provide power from the project to any user in a manner that causes private_business_use of the project any such private_business_use of the project in excess of that permissible under sec_141 will be financed with funding sources other than proceeds of the bonds the issuer presented evidence that in there were numerous governmentally owned electrical utilities municipal power utilities serving of residential customers in the united_states and providing of all power sold to ultimate consumers in the country approximately one third of the municipal power utilities will be years old by the total original principal_amount of currently outstanding bonds used to finance municipal power projects is approximately dollar_figure billion the borrower fits within a group of municipal power utilities with more than big_number customers forty-four percent of municipal power utilities in the borrower’s class big_number to big_number customers have appointed governing bodies and of such utilities in the borrower’s class serve some customers outside of their jurisdictional boundaries law and analysis sec_7871 sets forth the various purposes for which an indian_tribal_government may be treated as a state the term indian_tribal_government is defined under sec_7701 of the code to mean the governing body of any tribe band community village or group of indians or if applicable alaska natives that is determined by the secretary_of_the_treasury after consultation with the secretary of the interior to exercise governmental functions the secretary of the treasury's determination is set forth in revproc_2002_64 which contains a modified and supplemented list of indian tribal governments that are to be treated similarly to states for specified purposes under the code sec_7871 provides that subject_to sec_7871 an indian_tribal_government shall be treated as a state for purposes of sec_103 relating to state and local bonds sec_7871 states that sec_103 shall apply to an obligation not described in sec_7871 issued by an indian_tribal_government or a subdivision thereof only if the obligation is part of an issue substantially_all of the proceeds of which are used in the exercise of any essential_governmental_function sec_7871 provides that an essential_governmental_function does not include any function that is not customarily performed by state and local governments with general taxing powers plr-126285-08 sec_7871 provides that for purposes of sec_7871 a subdivision of an indian_tribal_government shall be treated as a political_subdivision of a state if and only if the secretary_of_the_treasury determines after consultation with the secretary of the interior that such subdivision has been delegated the right to exercise one or more of the substantial governmental functions of the indian_tribal_government the secretary of the treasury's determination is set forth in revproc_84_36 which contains a list of subdivisions of indian tribal governments that are to be treated as political subdivisions of states for specified purposes under the code under sec_7871 and sec_7871 an indian_tribal_government may be treated as a state or political_subdivision of a state for purposes of sec_103 with respect to proceeds of an obligation issued by the tribal government if the proceeds of the obligation are used in the exercise of an essential_governmental_function within the meaning of sec_7871 in the instant case the contract entered into by the borrower will constitute an obligation for federal tax purposes thus if the proceeds of the contract ie the undivided_interest in the project to be owned by the borrower are used in the exercise of an essential_governmental_function borrower will be treated as a political_subdivision of a state for purposes of sec_103 whether the ownership and use by the borrower of its interest in the project is an essential_governmental_function depends in part on whether such activity is customarily performed by state and local governments with general taxing powers sec_7871 does not define the term essential_governmental_function however sec_7871 limits the term to functions that are customarily performed by state or local governments with general taxing powers in the absence of a definition we turn to the legislative_history of sec_7871 to determine the intent of congress with respect to tax- exempt financing by indian tribal governments the essential_governmental_function limitation has been in place since the original enactment of sec_7871 by the indian_tribal_government tax status act pub_l_no the act the report of the senate_finance_committee explains the bill provides that indian tribal governments are to be treated generally the same as states and tribal subdivisions are to be treated generally the same as political subdivisions of states for purposes of the tax-exempt_bond interest provisions however the bill includes a number of restrictions on this treatment of indian tribal governments with respect to commercial or industrial activities or other activities other than essential governmental functions the purpose of those restrictions is generally either to allow the profits from such activities to be exempt from federal_income_tax because of the basic federal_income_tax exemption of indian tribes and because sec_115 does not apply to indian tribes or to allow the interest on the obligations where the proceeds are used in such plr-126285-08 commercial or industrial activities to be exempt from federal_income_tax but not to allow both of these benefits to apply in any one case if all or a major portion of the proceeds of an indian_tribal_government obligations are to be used directly or indirectly in one or more commercial or industrial activities or other activities other than essential governmental functions conducted by the tribe then the interest on the obligation is not to be exempt from federal_income_tax s rep no pincite the senate_finance_committee report continues the bill permits one exception to this rule - where an indian_tribal_government or a subdivision of that government issues an obligation the proceeds of which are to be used in a utility-type activity the bill provides that this exception applies only if the activity provides substantially_all of its service on that tribe's reservation a utility-type activity includes the furnishing or sale of electrical energy gas water or sewage disposal services it does not include air or water pollution_control_facilities unless they are a part of the normal operation of what would otherwise be a utility-type activity id pincite the conference committee followed the senate amendment with some modifications the exception that would have allowed tribes to issue tax-exempt_bonds for utility-type activities on the reservation disappeared as an exception the committee however specifically recognized sewers a utility-type activity as an example of an essential_governmental_function along with schools and streets the conference_report accompanying the act states the conference agreement follows the senate amendment with modifications and clarifications first indian tribal governments are permitted only to issue public activity bonds the proceeds of which are used in an essential_governmental_function such as schools streets and sewers therefore tribal governments are not permitted to issue private_activity_bonds ie industrial_development_bonds scholarship bonds and mortgage_subsidy_bonds h_r rep pincite conf_rep plr-126285-08 we do not believe the exclusion of the specific exception for utility-type activity from the conference committee’s report reflects an intent by congress that utility-type activities may not be financed with tax-exempt_bonds we believe instead that the conference committee’s specific inclusion of sewers as an example of an essential_governmental_function was indicative of its intent that engaging in utility-type activities under appropriate circumstances may constitute an essential_governmental_function in october of the house of representatives added sec_7871 as part of the omnibus budget reconciliation act of pub_l_no 101_stat_1330 a the act the house report explains this provision as follows the bill clarifies that with respect to bonds issued by indian tribal governments the term essential_governmental_function does not include any governmental function that is not customarily performed and financed with governmental tax-exempt_bonds by states and local governments with general taxing powers for example the issuance of bonds to finance commercial or industrial facilities eg private rental housing cement factories or mirror factories which bonds technically may not be private_activity_bonds is not included within the scope of the essential governmental exception additionally the committee wishes to stress that only those activities that are customarily financed with governmental bonds eg schools roads governmental buildings etc are intended to be within the scope of this exception notwithstanding that isolated instances of a state_or_local_government issuing bonds for another activity may occur further the fact that the bureau of indian affairs may provide federal assistance for indian tribal governments to engage in commercial and industrial ventures as tribal government activities is not intended to be determinative for purposes of the internal_revenue_code any existing treasury_department regulations that may infer a contrary result are to be treated as invalid h_r rep no pincite the conference_report to the act provides the conference agreement follows the house bill with a modification permitting indian tribal governments to issue as tax-exempt private_activity_bonds certain bonds for tribal manufacturing facilities as an exception to the general_rule that tribal governments may issue tax- exempt bonds only for essential governmental functions which states and plr-126285-08 local governments customarily perform the conferees adopted this limited exception in recognition of the unique responsibilities of indian tribal governments in managing historical tribal resources and land held in trust by the federal government and limited its scope to bonds designed to foster employment opportunities on these tribal lands as part of the performance of this unique responsibility h_r rep no pincite conf_rep footnote omitted under the specific language of sec_7871 an activity must be customarily performed by state and local governments to be eligible to be an essential_governmental_function the term customary has been defined as agreeing with custom established by custom commonly practiced used or observed familiar through long use or acquaintance in applying this definition to sec_7871 we look both to the prevalence of such activity among state and local governments as well as the history of state and local governments performing the specific activity this approach is consistent with the legislative_history of sec_7871 which says that to find that something is customarily performed requires more than isolated instances of comparable activity finally the house report and the conference_report indicate that congress viewed activities customarily conducted by state and local governments as including public works style projects and excluding commercial and industrial activities such as manufacturing facilities congress further reflected this understanding by creating a special exception to the private_activity_bond rules for certain tribally owned manufacturing facilities thus based upon the language of the statute the legislative_history of sec_7871 in general and sec_7871 in particular we conclude that an activity is to be considered an essential_governmental_function customarily performed by state and local governments only if there are numerous state and local governments with general taxing powers that have been conducting the activity and financing it with tax-exempt governmental bonds state and local governments with general taxing powers have been conducting the activity and financing it with tax-exempt governmental bonds for many years and the activity is not a commercial or industrial activity for purposes of applying this analysis where the activity is the ownership and operation of a facility only comparable facilities owned and operated by states and local governments may be taken into account based on the above information we find that the ownership operation and financing with proceeds of tax-exempt_bonds of the facilities of municipal power utilities to be both sufficiently prevalent and sufficiently longstanding among state and local governments to be considered customarily performed by state and local governments the webster’s third new int’l dictionary plr-126285-08 borrower’s electrical utility system including its proposed interest in project is comparable to the generation transmission and distribution systems of these prevalent and longstanding municipal power utilities accordingly we find that the project is comparable to schools roads and sewers customarily owned and operated by state and local governments once we conclude that the ownership and operation of borrower’s interest in the project is an exercise of a governmental function that has been performed for many years by numerous state and local governments we need to also determine whether ownership and operation of that interest is a commercial or industrial activity the legislative_history to sec_7871 does not define the criteria for identifying a commercial or industrial facility but it does state that commercial or industrial facilities eg private rental housing cement factories or mirror factories are not included within the scope of the essential_governmental_function exception h_r rep no pincite the legislative_history of sec_7871 indicates congress was making a distinction between a broader public interest and an interest in profit when it distinguished an essential_governmental_function from a commercial or industrial activity similarly the purposes of an organization exempt under sec_501 which must serve a broad public interest cannot include commercial purposes that serve the private interest of those who profit as courts have done for purposes of determining the commercial nature of an entity under sec_501 we look to all the facts and circumstances to determine whether the ownership and operation of borrower’s interest in the project is commercial or industrial in nature for purposes of sec_7871 and e relevant factors include but are not limited to whether the borrower operates that interest a to earn a profit for the tribe b in competition with for-profit entities and c in a commercial manner we also look at the balance of the operations of the borrower with respect to its interest in the project between service to the local community and to paying customers outside of the local community although borrower provides services similar to those of investor-owned electrical utilities unlike those businesses tribal law requires that borrower as an entity operate on a non-profit basis hence the rates set for the delivery of electrical service including those derived from its interest in project are to be set high enough for self-sufficiency but not to earn a profit for the tribe consistent thereto surpluses when generated are not paid to the tribe but are used by the borrower to fund necessary reserves make capital improvements and subsidize other utility_services within the borrower’s service area with very limited exceptions borrower in an uncompetitive environment delivers electrical power only to residential commercial and industrial customers within the reservation the presence of these factors indicates that borrower’s ownership and operation of the project is not a commercial activity and is indistinguishable from public works projects such as roads schools sewers or governmental buildings which lack a plr-126285-08 profit-making objective focus on public benefits to local citizens and are not in competition with other businesses with respect to the balance of the operations of the facility between service to the local community and to paying customers outside of the local community the electrical power generated by borrower’s interest in the project will be used to service the local population with only minimal amount of power sold to customers in the immediate vicinity of the reservation that are not adequately served by other power providers conclusion accordingly we conclude that the ownership and operation of the borrower’s interest in project will be an exercise of an essential_governmental_function customarily performed by state and local governments within the meaning of sec_7871 e consequently borrower will be treated as a political_subdivision of a state for purposes of applying sec_103 and sec_141 to the bonds except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether the bonds are tax-exempt under sec_103 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2008_1 2008_1_irb_1 however when the criteria in section dollar_figure of revproc_2008_1 2008_1_irb_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-126285-08 by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely timothy l jones senior counsel branch financial institutions and products
